ADDENDUM AND CERTIFICATE OF ADJUSTMENT TO WARRANT


This ADDENDUM AND CERTIFICATE OF ADJUSTMENT TO WARRANT is hereby issued by
Health Benefits Direct Corporation, a Delaware corporation (the “Company”), as
of September 30, 2010.  Capitalized terms used herein and not defined herein
shall have the meanings ascribed to such terms in the Warrant (as defined
below).


WHEREAS, the Company issued that certain Warrant to purchase shares of the
Company’s common stock, par value $0.001 per share (the “Common Stock”), dated
March 26, 2010, to [name of Warrant holder] (the “Warrant”); and


WHEREAS, on September 30, 2010, the Company issued to certain investors new
warrants to purchase shares of the Company’s Common Stock at an exercise price
of $0.15 per share (the “New Warrants”); and


WHEREAS, the Board of Directors of the Company approved the amendment of the
expiration date of certain anti-dilution provisions of the Warrant, as set forth
in Section 8(c) of the Warrants as “two years after the Original Issue Date”,
such that said anti-dilution provisions would expire consistent with the
expiration of similar anti-dilution provisions of the New Warrants; and


WHEREAS, in accordance with Section 8(f) of the Warrant, the Company is required
to provide a certificate of adjustment in favor of the Warrant holder (the
“Holder”).


NOW, THEREFORE, the Company hereby certifies:


1.           On September 30, 2010, the New Warrants became exercisable for
shares of the Company’s Common Stock at an exercise price of $0.15 per share.


2.           In accordance with the terms and conditions of the Warrant, the
Exercise Price of the [number of shares] shares of common stock the Holder is
entitled to subscribe for under the terms and conditions of the Warrant is
hereby reduced to $0.15 per share.


3.           The total number of shares of Common Stock issuable to the Holder
upon the exercise of the Warrants, following the adjustment set forth in Section
2 above, is [number of shares].


4.           The phrase “prior to the date that is two years after the Original
Issue Date” in Section 8(c) of the Warrant is replaced with the phrase “prior to
September 30, 2012”.
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned has caused this certificate to be executed
as of the date hereof.
 
HEALTH BENEFITS DIRECT CORPORATION
   
By:
   
Name:
Anthony R. Verdi
Title:
Chief Financial Officer
 
and Chief Operating Officer



 
 

--------------------------------------------------------------------------------

 